NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 _______________

                                       No. 20-3620
                                     _______________

                             CHRISTOPHER CHAVARRIA,
                                             Petitioner
                                       v.

                                STATE OF NEW JERSEY
                                   _______________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                                (D.C. No. 2:18-cv-14971)
                      District Judge: Honorable William J. Martini
                                    _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                on November 19, 2021

              Before: CHAGARES, BIBAS, and FUENTES, Circuit Judges

                               (Filed: November 23, 2021)

                                     _______________

                                        OPINION*
                                     _______________



    BIBAS, Circuit Judge.

    To win a lawsuit, a plaintiff must sue the right defendants and explain how they violated

his rights. Christopher Chavarria did neither. He sued New Jersey for claims that he could


*
  This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
bring only against individual officers. And he never explained how the State broke the law.

So we will affirm the District Court’s dismissal.

   Chavarria sued New Jersey and several state troopers in state court. His complaint of-

fered few facts. He said that a state trooper pulled him over. Then, the trooper claimed that

he could smell marijuana and asked Chavarria to take a breathalyzer test. Chavarria re-

fused, so the trooper searched his car and arrested him. Eventually, the charges were dis-

missed.

   In his suit, Chavarria claimed that New Jersey and the troopers had prosecuted him

maliciously and violated the New Jersey Law Against Discrimination, N.J. Stat. Ann.

§§ 10:5-4, 10:5-4.1, 10:5-12(f). And he claimed federal and state civil-rights violations,

citing 42 U.S.C. §§ 1983, 1985, 1986, 1988 and N.J. Stat. Ann. §§ 10:1-1, 10:1-2. Chavarria

served his complaint on the State but not the troopers. So the state court dismissed the

troopers from the case. That left only New Jersey.

   New Jersey removed the case to federal court. At first, the State took too long to re-

spond, so the District Court entered a default against it. But the court later set the default

aside and let the State respond. New Jersey then moved to dismiss.

   The court granted that motion. It ruled that New Jersey had not waived its sovereign

immunity from liability. Chavarria appeals, insisting that the troopers are still defendants

and that the State had waived its immunity. The District Court had jurisdiction over Cha-

varria’s claims under 28 U.S.C. §§ 1331 and 1367(a), and we have jurisdiction under

§ 1291. We review the District Court’s setting aside the default for abuse of discretion.

United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 195 (3d Cir. 1998). We review


                                              2
its dismissal de novo. Free Speech Coal., Inc. v. Att’y Gen., 677 F.3d 519, 529–30 (3d Cir.

2012).

   1. The parties. The District Court properly found that New Jersey was the only defend-

ant left in the case. The troopers were never served, so they were dismissed. And they were

never reinstated. Thus, they are not parties. See Mullane v. Cent. Hanover Bank & Tr. Co.,

339 U.S. 306, 314 (1950).

   2. The default. The court did not abuse its discretion by setting aside the default judg-

ment and letting New Jersey respond. District courts are free to set aside defaults as long

as they consider possible prejudice to the plaintiff, the defendant’s fault for its delayed

response, and the merits of the defendant’s defense. $55,518.05, 728 F.2d at 194–95. Es-

pecially when the defendant has a strong defense, we encourage courts to set aside defaults.

See id. at 195. Here, the District Court considered arguments on these factors, so it rightly

set the default aside.

   3. The civil-rights claims. The District Court was also correct to dismiss Chavarria’s

civil-rights claims. The federal and state statutes authorize suits against any “person” who

violates someone else’s civil rights. 42 U.S.C. §§ 1983, 1985; N.J. Stat. Ann. § 10:6-2. But

states are not “persons.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989); Brown

v. State, 124 A.3d 243, 255 (N.J. App. Div. 2015), rev’d on other grounds, 165 A.3d 735

(N.J. 2017). Because these laws do not authorize suits against the State, the court correctly

dismissed these claims.

    4. The other claims. Chavarria’s malicious-prosecution and discrimination claims like-

wise fail. The District Court rightly dismissed them, though for the wrong reason. It


                                             3
mistakenly thought that New Jersey had kept its sovereign immunity. But New Jersey

waived its immunity from federal suit by removing this case to federal court. Lombardo v.

Pa. Dep’t of Pub. Welfare, 540 F.3d 190, 198 (3d Cir. 2008). And it has waived its immun-

ity from damages for both claims by statute. Raeford v. Bozinovski, 2013 WL 1845516, at

*1 (Super. Ct. N.J. May 3, 2013) (per curiam) (discrimination claims); Strauss v. State, 330

A.2d 646, 650 (N.J. Super. Ct. Law Div. 1974) (malicious-prosecution claims).

   Even so, we may affirm on any ground supported by the record. Watters v. Bd. of Sch.

Dirs., 975 F.3d 406, 412 (3d Cir. 2020) (internal quotation marks omitted). And here, Cha-

varria did not adequately plead those claims. He needed to give enough “factual content

[to] allow[ ] the court to draw the reasonable inference that the defendant is liable.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). Yet Chavarria’s complaint never said that he is part of

a class protected by state antidiscrimination law. See N.J. Stat. Ann. § 10:5-12(f)(1). Nor

did it explain how the police lacked probable cause to arrest him, as required for malicious

prosecution. See Helmy v. City of Jersey City, 836 A.2d 802, 806 (N.J. 2003). So the Dis-

trict Court properly dismissed these claims too.

   In short, the District Court rightly set aside the default. New Jersey is not a proper

defendant for Chavarria’s civil-rights claims. The troopers are not in this federal suit. And

Chavarria did not allege enough facts to show discrimination or malicious prosecution. So

we will affirm the District Court’s dismissal.




                                               4